Citation Nr: 0118552	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
September 1, 1998, for payment of additional compensation for 
a dependent spouse.

2. Whether the veteran's claim for additional monthly 
compensation for a dependent child was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to August 
1968.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
denying additional compensation benefits for a dependent 
child on the basis that the claim was not timely filed, and 
denying an effective date earlier than September 1, 1998, for 
the payment of additional compensation for a dependent 
spouse.

In April 2001 the veteran was scheduled to attend a personal 
hearing at the Regional Office pursuant to his request.  In 
March 2001 the veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In March 1990 the veteran was informed that he was being 
awarded disability compensation benefits at the rate of 30 
percent and that he could be entitled to additional benefits 
by furnishing a copy of his marriage certificate.  He was 
also informed that he should advise VA of any change in the 
status of his dependents.

3.  In September 1992 the veteran divorced his first wife 
B.D. and married V.D. in October 1993.

4.  The veteran did not notify VA of his divorce from B.D. 
and marriage to V.D. until August 1998.

5.  The veteran's dependent child was born in August 1974; 
his 18th birthday was in August 1992.

6.  The veteran's claim for additional benefits based on his 
child's college attendance from 1992-1994 was received by VA 
in August 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
1, 1998, for the payment of additional compensation for a 
dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 
1135, 5107, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.102, 
3.401(b), 3.501(d)(2) (2000).

2.  The veteran is not entitled to additional compensation 
benefits based on his child's school attendance from 1992-
1994 because the claim for such benefits was not timely 
filed.  38 C.F.R. § 3.667 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  Correspondence addressed to the veteran in 
August, November, and December 1998 informed the veteran of 
the evidence necessary to complete his claim.  Additional 
evidence was submitted and considered.  There are no 
outstanding records pertinent to the claim on appeal.  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were again given notice of the information, medical evidence, 
or lay evidence necessary to substantiate the claim.  Thus, 
the duty to notify the veteran of information and evidence 
needed to substantiate and complete his claim has been met.

Factual Background

The RO informed the veteran in a March 1990 award letter that 
his rating for his service-connected PTSD was being increased 
from 10 to 30 percent effective in September 1989.  The RO 
also informed the veteran that he may be entitled to 
additional benefits if he furnished a certified copy of his 
marriage certificate as well as complete an enclosed VA Form 
21-686C regarding the full name, date, and place of birth of 
his children.  Enclosed with the award letter was VA Form 21-
8764 (Original Disability Compensation Award Attachment) 
advising the veteran that if he had a disability rating of 30 
percent or more, he should advise VA of any change in the 
status of his dependents.

In April 1990 the RO received a VA Form 21-686c (Declaration 
of Status of Dependents) from the veteran stating that he had 
been married to B.D. since March 1974 and had a child born in 
August 1974.  Enclosed with this form was a certified 
marriage certificate and birth certificate.

In July 1991 the RO sent the veteran a letter informing him 
of a new law requiring VA to obtain his Social Security 
number as well as those of any dependents for whom he was 
receiving benefits.  He was asked to complete an enclosed VA 
Form 21-0595d (NR) (Social Security Number Solicitation).

In July 1991 the RO received a completed VA Form 21-0595d 
(NR) from the veteran listing his social security number as 
well as the social security number of his child and wife, 
B.D. 

In July 1998 the RO requested that the veteran complete a VA 
Form 21-0538 (Status of Dependents Questionnaire) so as to 
verify his entitlement to additional benefits for his spouse 
and/or child.  He was informed at this time that he was 
responsible for reporting any changes in the number of his 
dependents.

On August 6, 1998, the RO received a completed VA Form 21-
0538 from the veteran noting that he had no children under 
the age of 18, or over 18 and under 23 who were attending 
school.  He also noted that in October 1993 he married V.D.

On August 26, 1998, the RO received a completed VA Form 21-
686c (JF) (Declaration of Status of Dependents form) from the 
veteran stating that he had divorced his wife, B.D., in 
September 1992.  He also stated that his child had attended 
college full time from 1992-1994 and that he had mailed in 
this information in "1991".

By letter dated November 1998, the RO informed the veteran of 
its proposal to reduce his payments based on evidence showing 
that he divorced B.D. in September 1992 and then remarried.  
Depending upon information provided by the veteran, his new 
wife, V.D., would be added to his benefits effective 
September 1993.

By letter dated December 1998, the RO informed the veteran of 
its proposal to reduce his payments based on evidence showing 
that he divorced B.D. in September 1992 and then remarried.  
He was further informed that his new wife, V.D., would be 
added to his benefits effective September 1998, which was the 
month following the month he first reported his divorce from 
B.D. and remarriage to V.D.

By decision letter dated in January 1999, the RO informed the 
veteran that he was not entitled to additional benefits for 
his child as a dependent during the years 1992-1994 since 
notice of his child's school attendance during those years 
had not been received until 1998.

In his Notice of Disagreement dated in March 1999, the 
veteran said that he notified VA in 1992 that his child would 
be attending college and at the same time informed VA that he 
was divorced.  He further said that benefits for his new wife 
should be made effective no later than November 1, 1993, 
since they married in October 1993.  He also pointed out that 
VA informed him in a November 1998 letter that benefits for 
his new wife would be effective September 1, 1993.

The RO issued the veteran a Statement of the Case in April 
1999 continuing September 1, 1998, as the effective date for 
the payment of additional compensation for a dependent spouse 
and denying entitlement to an award of benefits based on 
school attendance by his child from 1992-1994.

Analysis

Earlier Effective Date Claim for Additional Benefits for 
Dependent Spouse

If a marriage ends in divorce or annulment on or after 
October 1, 1982, the additional compensation benefits will be 
discontinued on the last day of the month in which the 
divorce or annulment occurred.  38 C.F.R. § 3.501(d)(2) 
(2000). 

An award of additional compensation for dependents will be 
effective as of the date of the claim, the date dependency 
arises, the effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action, or the date of 
commencement of the veteran's award, whichever is later.  
38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  "Date of 
the claim" means the date of veteran's marriage, or birth of 
his or her child, or, adoption of a child, if the evidence of 
the event is received within one year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request.  Id.

Regardless of VA regulations concerning effective dates of 
awards, monetary payments based on an award or an increased 
award of compensation, dependency and indemnity compensation 
or pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(2000).  For purposes of this section, "increased award" 
includes an award that is increased because of an added 
dependent.  38 C.F.R. § 3.31(a).

In the present case, the veteran divorced B.D. in September 
1992 and married V.D. in October 1993.  He contends that he 
is entitled to additional compensation benefits back to 
November 1993 which is the month following his September 1993 
marriage to V.D., and which, under 38 C.F.R. § 3.401(b)(1), 
would be the date of claim.  However, this date is applicable 
only if evidence of the marriage was received within one year 
of the marriage, which it was not.  The earliest evidence 
that the RO received of the veteran's September 1992 divorce 
from B.D. and October 1993 marriage to V.D. was not until 
August 1998.  Such evidence consists of VA Form 21-0538 
(Status of Dependent's Questionnaire) received on August 6, 
1998, and VA Form 21-686c (JF) (Declaration of Status of 
Dependents) received on August 26, 1998.  There is simply no 
evidence on file earlier than August 1998 showing the 
veteran's divorce and remarriage, and the veteran does not 
contend otherwise.  

As to whether the veteran was given proper notice of his 
obligation to report a change in his dependency status, he 
was so notified at the time he was given a 30 percent rating.  
In this regard, the veteran's March 1990 award letter 
indicates that VA Form 21-8764 (Original Disability 
Compensation Award Attachment) was enclosed.  This form 
notifies the veteran that if he had a disability rating of 30 
percent or more he should advise VA of any change in the 
status of his dependents.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date earlier than September 1, 1998, for the 
payment of additional disability compensation benefits for 
the veteran's dependent spouse, V.D.  38 U.S.C.A. §§ 5107(b), 
5110, 5111 (West 1991); 38 C.F.R. § 3.31, 3.102, 3.401 
(2000).


Claim for Additional Benefits for Child's School Attendance

Applicable law and regulations provide that compensation may 
be paid from a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved school and a claim for such 
benefits is filed within 1 year from the child's 18th 
birthday.  Compensation based upon a course which was begun 
after a child's 18th birthday may be paid from the 
commencement of the course if the claim is filed within one 
year from that date. 38 C.F.R. § 3.667(a) (2000).

The facts of this case show that the veteran's child turned 
18 in August 1992.  They also show that in August 1998 the RO 
received a VA Form 21-686c (JF) (Declaration of Status of 
Dependents) from the veteran stating that his child attended 
college from 1992-1994.  Based on these facts, the veteran's 
claim cannot be considered timely under 38 C.F.R. 
§ 3.667(a)(1) because it was not filed within one year of his 
child's 18th birthday in August 1992.  It also cannot be 
considered timely under 38 C.F.R. § 3.667(a)(2) since it was 
not filed within one year of the commencement of his child's 
course of study in 1992.  Although the veteran stated on VA 
Form 21-686c (JF) that he notified the RO via mail in 1992 of 
his child's school attendance, there is no evidence on file 
reflecting such notification in 1992 or at any time prior to 
August 1998. 

Based on the foregoing, the payment of benefits based upon 
the veteran's child's attendance in school from 1992-1994 is 
precluded as a matter of law.  In Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the United States Court of Veterans Appeals 
noted that in cases where the law and not the evidence is 
dispositive, as is the case here, a claim should be denied or 
an appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.



ORDER

Entitlement to an effective date earlier than September 1, 
1998, for payment of additional disability compensation 
benefits for the veteran's dependent spouse is denied.

The veteran's claim for additional compensation benefits 
based on his child's school attendance from 1992-1994 was not 
timely filed.  The appeal is therefore denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

